Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner Comments
	On 5/3/22, the examiner contacted attorney of record Abhay Watwe via a phone call to make an election, but to date, the examiner has not received a response. 
Election/Restriction
This application contains claims directed to the following patentably distinct species (It is noted that Figures 1-4C and 10 are not listed since the figures do not recite alternative embodiments. Furthermore, Applicant must select one Group from both Groups A and B of the sub-species. For instance, applicant may select Group 1 of Group A and Group 8 of Group B):
Group A: Embodiments regarding sharpness detection:
Group 1, Sharpness detection by reflection of impinging light, fig. 5a-5b and paragraph 0036 
Group 2, Sharpness detection by laser diffraction, fig. 5a-5b and paragraph 0039
Group 3, Sharpness detection by camera inspection, fig. 5a-5b and paragraph 0040
Group 4, Sharpness detection by Microscope inspection, fig. 5a-5b and paragraph 0041
Group 5, Sharpness detection by contact testing, fig. 6 and paragraph 0042
Group 6, Sharpness detection by force testing, fig. 7 and paragraph 0044
Group 7, Sharpness detection by capacitance of inductance testing, fig. 8 and paragraph 0045
Group B: Embodiments regarding profile detection
Group 8, Profile detection by contact testing, fig. 9a and paragraph 0047
Group 9, Profile detection by scanning profilometer, fig. 9a and paragraph 0048
Group 10, Profile detection by capacitance testing, fig. 9b and paragraph 0049
Group 11, Profile detection by resistance testing, fig. 9b and paragraph 0050
Group 12, Profile detection by inductance testing, fig. 9b and paragraph 0051
Group 13, Profile detection by radiation backscatter, not depicted and paragraph 0052
Group 14, Profile detection by Parallax laser, not depicted and paragraph 0053
Group 15, Profile detection by material impression, not depicted and paragraph 0054
Group 16, Profile detection by photogrammetry, not depicted and paragraph 0055
The species are independent or distinct because there are mutually exclusive claims drawn to each species or the species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. For example, mutually exclusive characteristics include a light source of the sharpness sensor, a receiver of the sharpness sensor to detect the light, a test block of the sharpness sensor, an actuator of the sharpness sensor and meter 120. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or employing different search strategies or search queries)
Group 1 requires a text search in at least B24B49/12
Group 5 requires a text search in at least B24B3/54 with terms such as (contact$3 prob$3 touch$3)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to attorney of record, Abhay Watwe, on 5/3/22 to request an oral election to the above restriction requirement, but did not result in an election being made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723